                    Case 4:13-cr-00052-BMM Document 227 Filed 09/02/20 Page 1 of 5
                                      UNITED STATES DISTRICT COURT
                                                     DISTRICT OF MONTANA
                                                     GREAT FALLS DIVISION

 UNITED STATES OF AMERICA                                      SECOND AMENDED JUDGMENT IN A CRIMINAL CASE
                                                                         (For Revocation of Probation or Supervised Release)

 v.
                                                                         Case Numbers: CR 13-52-GF-BMM-1
                                                                                        CR 13-76-GF-BMM-1
 MICHAEL THOMAS BAD OLD MAN                                              USM Number: 12450-046
                                                                         Rachel Julagay
                                                                         Defendant’s Attorney

THE DEFENDANT:
 ☒ admitted guilt to violation of condition(s)                (as listed below)     of the term of supervision.
 ☐ was found in violation of condition(s)                                              after denial of guilt.

The defendant is adjudicated guilty of these violations:

   Violation Number                                        Nature of Violation                                   Violation Ended

   1 (Special condition)                        Failure to complete inpatient treatment                              08/05/2020
 2 (Mandatory condition)                              Use of controlled substance                                    08/06/2020
   3 (Special condition)                                     Use of alcohol                                          08/06/2020
  4 (Standard condition)                                  Criminal association                                       08/06/2020

The defendant is sentenced as provided in pages 2 through 5 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.

       The defendant has not violated condition(s)                                    and is discharged as to such violation(s)
 ☐ condition.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
circumstances.



 Last Four Digits of Defendant’s Soc. Sec. 8895                                                     8/27/2020
                                                                                          Date of Imposition of Judgment



 Defendant’s Year of Birth: 1992
                                                                                                Signature of Judge

 City and State of Defendant’s Residence:                                                  Brian Morris, Chief Judge
 Browning, Montana                                                                          United States District Court
                                                                                             Name and Title of Judge

                                                                                     9/2/2020
                                                                                                       Date
                   Case 4:13-cr-00052-BMM Document 227 Filed 09/02/20 Page 2 of 5
 AO 245D (Rev. 11/19) Judgment in a Criminal Case                                                              Judgment -- Page 2 of 5

DEFENDANT:                MICHAEL THOMAS BAD OLD MAN
CASE NUMBER:              CR 13-52-GF-BMM-1 and CR 13-76-GF-BMM-1

                                                     IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:

* Defendant is to be held in custody until he is accepted and has a bed available at Connections Corrections in Warm Springs,
Montana; causes CR 13-52-GF-BMM and CR 13-76-GF-BMM, to run concurrent.

 ☐ The court makes the following recommendations to the Bureau of Prisons:


 ☒ The defendant is remanded to the custody of the United States Marshal.

 ☐ The defendant shall surrender to the United States Marshal for this district:

          ☐ at                                      ☐   a.m.          ☐   p.m.     on

          ☐ as notified by the United States Marshal.

 ☐ The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

          ☐ before 2 p.m. on
          ☐ as notified by the United States Marshal.
          ☐ as notified by the Probation or Pretrial Services Office.


                                                           RETURN
I have executed this judgment as follows:


        Defendant delivered on                                   to


at                                     , with a certified copy of this judgment.




                                                                                        UNITED STATES MARSHAL

                                                                                                   By
                                                                                    DEPUTY UNITED STATES MARSHAL
                   Case 4:13-cr-00052-BMM Document 227 Filed 09/02/20 Page 3 of 5
 AO 245D (Rev. 11/19) Judgment in a Criminal Case                                                                Judgment -- Page 3 of 5

DEFENDANT:                MICHAEL THOMAS BAD OLD MAN
CASE NUMBER:              CR 13-52-GF-BMM-1 and CR 13-76-GF-BMM-1

                                               SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of: 34 months. This term consists of 34
months in CR 13-52-GF-BMM and 34 months in CR 13-76-GF-BMM, concurrent.


                                           MANDATORY CONDITIONS

 1.   You must not commit another federal, state or local crime.
 2.   You must not unlawfully possess a controlled substance.
 3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
      from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
           ☐ The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                 substance abuse. (check if applicable)
 4.   ☐    You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence
           of restitution. (check if applicable)
 5. ☒      You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 6. ☐ You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
           seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which
           you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 7.   ☐ You must participate in an approved program for domestic violence. (check if applicable)

          You must comply with the standard conditions that have been adopted by this court as well as with any additional
 conditions on the attached page.
                    Case 4:13-cr-00052-BMM Document 227 Filed 09/02/20 Page 4 of 5
 AO 245D (Rev. 11/19) Judgment in a Criminal Case                                                                  Judgment -- Page 4 of 5

DEFENDANT:                 MICHAEL THOMAS BAD OLD MAN
CASE NUMBER:               CR 13-52-GF-BMM-1 and CR 13-76-GF-BMM-1

                               STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.
2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.
3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
the court or the probation officer.
4. You must answer truthfully the questions asked by your probation officer.
5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.
8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
without first getting the permission of the court.
12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.
13. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a
written copy of this judgment containing these conditions. I understand additional information regarding these
conditions is available at https://www.mtp.uscourts.gov/post-conviction-supervision.

 Defendant’s Signature                                                                             Date
                  Case 4:13-cr-00052-BMM Document 227 Filed 09/02/20 Page 5 of 5
AO 245D (Rev. 11/19) Judgment in a Criminal Case                                              Judgment -- Page 5 of 5

                         MICHAEL THOMAS BAD OLD MAN
DEFENDANT:
                         CR 13-52-GF-BMM-1 and CR 13-76-GF-BMM-1
CASE NUMBER:
                               SPECIAL CONDITIONS OF SUPERVISION
              Following the defendant’s release from custody, he shall attend 60 days of inpatient
              treatment at the Connections Corrections program in Warm Springs, Montana, which may
     1        be extended as necessary by the U.S. Probation Office in order to include any additional
              treatment or quarantine requirements.

     2        You must abstain from the consumption of alcohol and are prohibited from entering
              establishments where alcohol is the primary item of sale.

     3        You must participate in substance abuse testing to include not more than 104 urinalysis
              tests, not more than 104 breathalyzer tests, and not more than 36 sweat patch applications
              annually during the period of supervision. You must pay part or all of the costs of testing
              as directed by the probation officer.

     4        You must participate in a program for substance abuse treatment as approved by
              the probation officer. You must remain in the program until you are released by the
              probation officer in consultation with the treatment provider. You must pay part or all of
              the costs of this treatment as directed by the probation officer.

     5        You must participate in a program for mental health treatment as approved by the probation
              officer. You must remain in the program until you are released by the probation officer
              in consultation with the treatment provider. You must pay part or all of the costs of
              this treatment as directed by the probation officer.

     6        You must submit your person, residence, place of employment, vehicles, and papers, to a
              search, with or without a warrant by any probation officer based on reasonable suspicion
              of contraband or evidence in violation of a condition of release. Failure to submit to
              search may be grounds for revocation. You must warn any other occupants that the
              premises may be subject to searches pursuant to this condition. You must allow
              seizure of suspected contraband for further examination.

     7        You must have no contact with victim(s) in the instant offense.

     8        You must not possess, ingest or inhale any psychoactive substances that are not
              manufactured for human consumption for the purpose of altering your mental or physical
              state. Psychoactive substances include, but are not limited to, synthetic marijuana,
              kratom and/or synthetic stimulants such as bath salts and spice.

     9        You must not purchase, possess, use, distribute or administer marijuana,
              including marijuana that is used for recreational or medicinal purposes under state law.

    10        You must comply with violent offender registration requirements for convicted offenders
              in any state in which you reside.
